People v McKnight (2021 NY Slip Op 05985)





People v McKnight


2021 NY Slip Op 05985


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2016-05885

[*1]The People of the State of New York, respondent,
vIsaac McKnight, appellant. (S.C.I. No. 15-01389)


Gerald Zuckerman, Croton on Hudson, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (Raffaelina Gianfrancesco of counsel; Cheyanna Fuchs on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Susan M. Cacace, J.), rendered April 26, 2016, convicting him of criminal sexual act in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal is invalid because the Supreme Court's terse colloquy, which was not supplemented by a written waiver form, mischaracterized the nature of the right to appeal by stating that the defendant's sentence and conviction would be final (see People v Thomas, 34 NY3d 545; People v Valentin, 186 AD3d 752, 752; People v McDowell, 181 AD3d 716, 716), and failed to inform the defendant that appellate review remained available for select issues (see People v Valentin, 186 AD3d at 752; People v Baptiste, 181 AD3d 696). Thus, the purported waiver does not preclude review of the defendant's excessive sentence claim (see People v Fuller, 163 AD3d 715).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court